Citation Nr: 0201703	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  93-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for chondromalachia of 
the right knee with meniscectomy and lateral release, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1972.  

The question of a higher evaluation for the veteran's 
service-connected right knee disability originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1991 rating decision by the RO in Montgomery, 
Alabama, which denied a rating in excess of 10 percent for 
the veteran's right knee disability.  Thereafter, the case 
was transferred to the RO in Phoenix, Arizona, which is 
presently handling the current appeal, and the veteran 
perfected a timely appeal.

In April 1995, the Board granted an increased rating for the 
veteran's right knee disorder, to 30 percent, on an extra-
schedular basis.  The veteran appealed to the United States 
Court of Veterans Appeals (know as the United States Court of 
Appeals for Veterans Claims since March 1, 1999) (Court).  In 
a February 1998 order, the Court granted a joint motion for 
remand, vacating that part of the Board's April 1995 decision 
that denied a rating in excess of 30 percent for the 
veteran's right knee disability.  The matter was then 
returned to the Board for compliance with the terms of the 
joint motion.

In June 1998, the Board remanded the case back to the RO for 
evidentiary development.  After completion of some of the 
requested actions, the RO continued the denial of the claim, 
and forwarded the claims file to the Board.  In July 2000, 
the Board again remanded the claim to the RO, primarily for 
compliance with the prior remand.  At that time, the Board 
also pointed out that the record raised the inextricably 
intertwined issue of entitlement to a total rating based on 
individual unemployability due to the service-connected right 
knee disability, and directed that the RO provide the veteran 
a formal application for TDIU and then consider the issue in 
connection with the increased rating claim.  

After having the veteran undergo further examination, in 
January 2001, the RO denied a rating in excess of 30 percent 
for chondromalacia of the right knee with meniscectomy and 
lateral release, but granted a separate 10 percent evaluation 
for arthritis of the right knee.  Thus, the appeal now 
encompasses the two issues as set forth on the title page of 
this decision.

As regards the TDIU claim, the Board notes that, pursuant to 
the Board's remand, in September 2000, the RO furnished to 
the veteran a VA Form 21-8940 to facilitate the filing of 
TDIU.  The claims file indicates that the veteran failed to 
complete the form, and the RO returned it to him.  To date, 
no response has been received from the veteran.  As the 
veteran has not accomplished the prerequisite for RO (and, 
hence, Board) consideration of the TDIU, the Board will 
proceed with consideration of the increased rating issues. 


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The veteran's service-connected chondromalachia of the 
right knee with meniscectomy and lateral release is 
manifested by no more than slight, if any, instability, 
subjective complaints of severe pain, and marked interference 
with employment as a master electrician; this is comparable 
to severe recurrent subluxation or lateral instability.

3.  The veteran's service-connected arthritis of the right 
knee (established by x-ray) is manifested by minimal to 
slight limitation of motion and complaints of pain, weakness 
and fatigability, with possible momentary increases in 
functional loss during flare-ups.  


CONCLUSIONS OF LAW

1.  The veteran's chondromalachia of the right knee with 
meniscectomy and lateral release is not more than 30 percent 
disabling according to the applicable criteria.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 
5257 (2001).

2.  The veteran's arthritis of the right knee is not more 
than 10 percent disabling according to the applicable 
criteria.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.49, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was treated for internal derangement of the right 
knee, manifested by effusion and pain, during service.  In 
November 1972, the RO granted service connection for 
residuals of a sprain of the right knee and assigned a 
noncompensable rating.  In April 1978, an arthrostomy of the 
right knee joint revealed chondromalacia of the patella and 
minimal osteochondritis dessicans of the left femoral 
condyle.  By a rating decision in July 1978, the RO granted a 
10 percent rating for chondromalacia of the right patella 
with arthrostomy.  In May 1984, an arthroscopic partial 
medial meniscectomy was performed on the right knee after the 
discovery of a tear of the anterior horn flap of the medial 
meniscus.  By a rating decision in August 1987, the RO added 
the meniscectomy and the traumatic arthritis to the 
description of the veteran's right knee disability, and 
confirmed and continued the 10 percent evaluation.

In May 1991, the veteran submitted a claim for an increased 
(greater than 10 percent) rating.  That same month, VA 
authorized the veteran to receive private medical care for 
his knee disability.  It was noted that he had experienced: 
pain, relieved by heat and nonsteroidal anti-inflammatory 
medication; swelling; and occasional instability of the 
joints.  An X-ray of the right knee joint showed lateral 
displacement of the patella as well as degenerative joint 
disease.  It was noted at a VA orthopedic evaluation in 
October 1991 that the veteran experienced chronic right 
retropatellar pain that was resistant to the use of 
nonsteroidal anti-inflammatory medication.  On examination of 
the right knee joint, there was marked patellofemoral 
crepitance, one plus effusion, a range of motion from 0 to 
120 degrees, mild to moderate lateral subluxation of the 
patella and tenderness of the lateral patellar facet.  X-rays 
of the right knee showed slight lateral displacement of the 
patella.

A November 1991 VA report of operation notes that the veteran 
had been advised that right knee surgery was an attempt to 
stabilize the knee until he was older and was a better 
candidate for a total knee arthroplasty.  Grade III changes 
of the patella and along the femoral condyle were noted.  
Exploration of the medial compartment of the knee joint 
revealed Grade III to IV changes in the lateral distal aspect 
of the medial condyle, a flap of articular cartilage which 
was surgically removed, an intact meniscus and an intact 
anterior cruciate ligament.  Exploration of the lateral 
compartment of the knee joint revealed some minor Grade I 
changes of the cartilage of the femur and tibia and an intact 
meniscus.  An open lateral release of the retinaculum was 
also performed.  The postoperative diagnoses were right knee 
chondromalacia, arthritis and lateral patellofemoral 
subluxation.

A December 1991 treatment record notes that the veteran was 
experiencing the same level of pain in the right knee as 
before the surgery.  Examination of the right knee revealed a 
range of motion from 0 to 130 degrees, pain over the lateral 
joint line, mild effusion, no laxity of the ligaments and 
crepitus on movement of the patellofemoral joint with mild 
laxity.  The diagnostic assessment was severe degenerative 
joint disease.  The veteran's right knee was injected with 
lidocaine.  The treating physician prescribed muscle 
strengthening exercises and 200 milligrams of a nonsteroidal 
anti-inflammatory medication to be taken twice daily.

A January 1992 VA treatment record notes the veteran's 
complaints of severe pain in his right knee.  Examination 
revealed range of motion from 0 to 90 degrees with crepitus.  
The treating physician noted that the veteran would be 
treated conservatively as long as possible to hold off a 
total knee replacement for several more years.  That same 
month, the veteran was referred to another VA physician to 
receive instructions in performing isometric exercises.  The 
VA physician found no limitation of motion of the knees, but 
grinding and clicking noises throughout the active range of 
motion.  The physician opined that the veteran's potential 
for rehabilitation was poor due to severe osteoarthritis of 
both knees.  A February 1992 treatment record notes that the 
veteran's right knee was stable, but that a total right knee 
replacement probably would be needed.

An April 1992 VA examination report notes the veteran's 
complaints that his right knee was worse than before because 
of instability of the knee joint which prevented him from 
climbing ladders, crawling and working as an electrician.  He 
indicated that he had worked as an electrician from January 
1987 to October 1990.  On examination, he was able to squat, 
but he had to be assisted out of the squatting position.  
Except for a surgical scar, the examination found no 
abnormalities of the right knee.  X-rays of the right knee 
showed the patellofemoral joint space to be well preserved 
and without any significant degenerative changes or evidence 
of synovial fluid.  Impression was essentially normal right 
knee.

In a statement received by the RO in June 1992, the veteran 
reported that he had left his job as an electrician due to a 
job injury and his service-connected injuries.  He related 
that he had attempted to work in his field of employment on 
three other occasions since November 1990, but he was not 
able to continue due to pain and swelling of his knees.  

The veteran testified during a June 1992 personal hearing 
that his union refused to offer him any work as an 
electrician until he received authorization from VA to return 
to work.

A July 1992 VA treatment record notes that the veteran had 
been performing isometric exercises for the previous two 
months.  The examiner detected slight lateral instability of 
both knees.  The orthopedist prescribed treatment consisting 
of the use of nonsteroidal anti-inflammatory medication, 
strengthening exercises, and knee braces.

A July 1992 VA examination report notes the veteran's 
complaints that his right knee was worse than before the 
November 1991 arthroscopic surgery.  Examination revealed 
minimal effusion of both knee joints, bilateral 
patellofemoral crepitus and a range of motion of both knees 
from 0 to 125 degrees.  The diagnosis was degenerative joint 
disease of the knee with patellofemoral crepitus, mild 
effusion and mild anterior cruciate ligament instability of 
the left knee.  X-rays of the right knee showed mild patellar 
subluxation without a significant tilt, good preservation of 
the patellofemoral joint space, separate bony fragments 
adjacent to the medial femoral condyles bilaterally 
consistent with previous avulsion fractures and mild medial 
compartment space narrowing of the tibial plateau 
bilaterally.  The pertinent impression by the radiologist 
were suggestion of prior patellar dislocation with relocation 
fractures and avulsion fractures from the medial femoral 
condyles bilaterally.

In November 1992, the RO assigned a temporary total 
evaluation for the veteran's right knee disability from 
November 21, 1991 until December 31, 1991.  Thereafter, a 10 
percent rating was restored effective January 1, 1992.

By decision dated in April 1995, the Board granted an 
increased rating, to 30 percent, for the veteran's service-
connected right knee disability.  A June 1995 rating decision 
effectuated this grant.

A November 1995 VA examination report notes the veteran's 
complaints that his knees "go out and catch."  He reported 
falling many times.  In addition, the veteran stated that it 
was difficult for him to get up stairs and it was impossible 
for him to get up from a squat.  Examination revealed that 
the veteran walked with a fairly stable gait on a level 
floor; however, he tended to lock his knees quickly when 
stepping, so the knees tended to give out.  The veteran was 
able to squat about halfway and then rise with some 
difficulty.  Crepitus was heard with squatting.  Range of 
motion of the right knee was from 0 to 135 degrees with no 
instability of synovial fitness.  There was tenderness about 
the joint margin, both anteromedially and anterolaterally.  
Crepitus was noted on both flexion and extension and when the 
patella was manipulated; apparently this was very, very 
painful.  X-rays revealed some mild progression of 
degenerative disease of both knees with marginal osteophyte 
formation.  Impression included degenerative joint disease, 
patellofemoral crepitation and chondromalacia of the right 
patella, status post surgery.  

VA treatment records dated in January 1997 note that the 
veteran sustained an avulsion fracture of the right ankle 
when his right knee gave way and he tripped on some stairs.  
The veteran was seen again in September 1997 for treatment of 
a left knee abrasion and left wrist injury sustained when his 
right knee gave way and the veteran fell.  In July 1998, the 
veteran was seen for a fracture of the right distal fibula 
after his right knee gave way and he fell.  Treatment records 
dated in August 1998 note a history of multiple bone 
fractures secondary to instability in the veteran's right 
knee.  X-rays of the veteran's right knee taken in December 
1998 reveal minimal degenerative change and chondrocalcinosis 
of the medial compartment.

A May 1999 VA examination report notes that the veteran 
reported a history of more than ten surgeries on his right 
knee with a current diagnosis of chondromalacia.  It was 
noted that the veteran had experienced multiple episodes of 
the right knee giving out on him that had resulted in at 
least two ankle fractures.  On examination, range of motion 
in the right knee was from 0 to 115 degrees.  There was 
tenderness at the inferior pole of the patella as well as 
along the medial joint line.  There was no frank effusion 
present and the knee was ligamentously stable to coronal and 
sagittal stress testing.  There was a great deal of 
tenderness and some guarding with anterior Lachman as well as 
quadriceps atrophy.  The examiner noted that the veteran did 
not have any limitation of motion in the right knee; however, 
the examiner also noted that neither strength testing nor 
loaded evaluation was conducted.  In addition, the examiner 
noted that the veteran's knee pain prevented him from 
climbing stairs and made it difficult for him to rise from a 
squatted position.  The diagnostic conclusion was that the 
veteran had mild to moderate signs of degenerative changes in 
the right knee, some mild mechanical symptoms and severe 
patellofemoral syndrome, which prevented him from climbing 
stairs caused a great deal of pain.  The VA examiner 
concluded that the veteran had "severe disability secondary 
to pain only."  He noted that the veteran has some mild 
degenerative changes with no evidence of limitation of motion 
or ligamentous instability on examination; he also noted, 
however, that this did not tell the whole story, as this was 
not a period of acute exacerbation or prolonged use.  With 
respect to the veteran's functional impairment, the VA 
examiner noted that it was quite significant, as the veteran 
no longer climbed stairs, occasionally used an assistive 
device, was unable to sit for prolonged periods of time, was 
unable to kneel and was unable to work in his trained 
occupation as a master electrician.  The examiner also found 
weakened movement, excess fatigability and incoordination in 
the right knee.

VA outpatient treatment records dated in March and April 2000 
note that the veteran was seen for a right ankle injury.  The 
veteran reported that the injury was caused when his right 
knee gave way and he fell off a ladder.

A December 2000 VA examination report notes the veteran's 
complaints that his right knee pain was continuous and more 
severe than it was at the time of the May 1999 VA 
examination.  He further complained of continuous swelling in 
the right knee.  He reported that his right knee gave way but 
did not cause him to fall.  He indicated that he used a cane 
and a walker for his lower extremities, but could not state 
how often this was for the right knee; he stated, "I can't 
isolate which joint."  The examiner noted that the veteran 
did not bring a cane or other ambulatory aid to the 
examination.  The veteran also stated that he experienced 
flare-ups, and described these as "momentary" episodes of 
sharp pain under the kneecap, occurring about once or twice a 
day.  Upon examination, the veteran had a slight limp on the 
right and a significant limp on the left.  No tenderness was 
noted about the right knee.  Cruciate and collateral 
ligaments were stable.  McMurray test slight complaints of 
pain laterally with internal torsion and medially with 
external torsion.  There was no effusion.  On active motion, 
2+ crepitation was palpated in the anterior knee region.  
Range of motion was from 0 to 130 degrees, with pain on 
terminal flexion.  The examiner stated:

With respect to flare-ups, these are not 
true flare-ups in the sense that they 
would last a matter of hours, days or 
weeks, but momentary increases in pain.  
Wh[ile] I am sure that [the veteran] 
would have additional functional loss and 
or weakness during these several seconds, 
several times a day, it is not possible 
orthopedically to express this in terms 
of limitation of motion additional.  He 
probably would also have some momentary 
additional functional loss as far as 
strength and fatigability are concerned, 
but that is about the best that can be 
expressed, as far as I [am] concerned.  
There is nothing more concrete from these 
momentary episodes, that can be stated.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  

For the issues at hand, the Board finds that the requirements 
of the new law have essentially been satisfied.  In this 
regard, the Board notes that as evidenced by the February 
1992 statement of the case, and the December 1992, July 1999 
and January 2001 supplemental statements of the case, the 
veteran and his representative have been given notice of the 
pertinent laws and regulations governing the veteran's claims 
and the reasons for the denial of his claims.  Hence, they 
have been provided notice of the information and evidence 
necessary to substantiate the claims, and has been afforded 
ample opportunity to submit such information and evidence.  
The RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claims; in fact, it appears that all 
existing pertinent evidence identified by the veteran as 
relative to this claim has been obtained and associated with 
the claims file.  Moreover, the veteran has undergone VA 
examinations in connection with the claims and has testified 
at a hearing.  There is no indication that there is 
additional, existing evidence outstanding that is necessary 
for a fair adjudication of the issues on appeal.  Under these 
circumstances, the Board finds that these claims are ready to 
be considered on the merits.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In this case, the veteran has been granted two separate 
evaluations for his service-connected right knee disability: 
a 30 percent evaluation, under Diagnostic Code 5257, for 
chondromalachia of the right knee with meniscectomy and 
lateral release, and a 10 percent evaluation, under 
Diagnostic Code 5003, for arthritis.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); and VAOPGCPREC 9-98 
(Aug. 14, 1998).  See also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).

As regards the veteran's service-connected chondromalachia 
with meniscectomy and lateral release, the Board notes that 
the veteran is currently assigned a rating of 30 percent 
under Diagnostic Code 5257, pursuant to which other 
impairment of the knee, such as recurrent subluxation or 
lateral instability of the knee, is evaluated.  A  30 percent 
evaluation, the maximum assignable under this diagnostic 
code, is assigned for a severe condition.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The evidence of record notes the veteran's complaints of 
instability in his right knee, which he maintains has caused 
him to fall on many occasions.  However, the Board notes that 
no more than slight ligamentous instability has been 
documented since 1991.  Specifically, a December 1991 VA 
treatment record notes no laxity of the ligaments; a November 
1995 VA examination report notes no instability of synovial 
fitness; a May 1999 VA examination report notes that the knee 
was ligamentously stable to coronal and sagittal stress 
testing; and a December 2000 VA examination report notes that 
cruciate and collateral ligaments were stable.  Furthermore, 
although the December 2000 VA examination report notes that 
the veteran occasionally used a cane or a walker, it was 
noted that the ambulatory aids were needed because of various 
disabilities of the lower extremities, including a right knee 
disability, right ankle disability and left knee disability.  
The veteran was unable to state how often these aids were 
needed for his right knee disability specifically.  
Therefore, the Board finds that the evidence of record is 
consistent with no more than slight recurrent subluxation or 
lateral instability, which would warrant a 10 percent 
evaluation under Diagnostic Code 5257.  

However, taking into consideration the veteran's complaints 
of pain, and the fact that the veteran can no longer pursue 
his trained occupation as a master electrician, the Board 
finds that marked interference with employment, one of the 
criteria for consideration of a higher evaluation on an 
extra-schedular basis (see 38 C.F.R. § 3.321(b)(1), is shown.  
Under these circumstances, it would appear that the veteran's 
right knee chondromalacia results in impairment that is more 
comparable to a severe condition under Diagnostic Code 5257, 
for which the current 30 percent evaluation has been 
assigned.  See 38 C.F.R. § 4.7.  However, there is no other 
pertinent diagnostic code under which a higher evaluation, 
even on an extra-schedular basis, may be assigned.  Even with 
marked interference with employment, in the absence of 
evidence of, or of disability comparable to, ankylosis of the 
knee, or impairment of the tibia and fibula, Diagnostic Codes 
5256 or 5262, each of which provides for assignment of an 
evaluation greater than the current 30 percent, are 
inapplicable.  Moreover, while more than a 30 percent 
evaluation also is potentially assignable for limitation of 
knee motion (see Diagnostic Codes 5260 and 5261), as 
explained below, any limitation of the knee is considered a 
manifestation of the veteran's arthritis, and may not also be 
considerd in evaluating his chondromalacia.  See 38 C.F.R. 
§ 4.14.  

The veteran has been awarded a separate 10 percent evaluation 
for right knee arthritis under Diagnostic Code 5003, based on 
x-ray findings of degenerative arthritis and pain on motion.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998).  Considering the 
evidence of record in light of the applicable rating 
criteria, however, the Board finds that more than a 10 
percent evaluation for right knee arthritis is not warranted.

Diagnostic Code 5003 provides that degenerative arthritis 
substantiated by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, in this case the 
knee.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group or minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Applicable regulations provides that a knee disability may be 
rated on the basis of limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261.  The Rating Schedule 
provides that flexion of the leg limited to 60 degrees 
warrants a noncompensable rating, flexion limited to 45 
degrees warrants a 10 percent rating, flexion limited to 30 
degrees warrants a 20 percent rating, and flexion limited to 
15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The Rating Schedule also provides that 
extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, and extension limited to 20 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

While the veteran clearly has complained of experiencing 
pain, weakness and fatigability, there is no objective 
evidence establishing limitation of motion on either flexion 
or extension of the right knee that would meet the criteria 
for even the minimal compensable rating under Diagnostic Code 
5260 or 5261, respectively.  Indeed, although the veteran has 
undergone a number of examinations, his right knee extension 
has consistently been recorded as to 0 degrees, which is 
normal, and flexion, limited to, at best, 130 degrees, and, 
at worst, to 115 degrees, cannot be described as more than 
minimal to slight.  Id.  There also is no indication that the 
veteran experiences such disabling pain and weakness so as 
meet the criteria for even the minimum compensable evaluation 
under either Diagnostic Code 5260 or 5260 during flare-ups.  
The December 2000 VA examiner acknowledged the veteran's 
complaints of pain, weakness, and fatigability.  However, he 
also essentially noted that, on the basis of the information 
provided (the veteran's documented medical history and 
assertions), the veteran had no more than momentary increases 
in pain, weakness, and fatigability during flare-ups.  The 
examiner further indicated that was unable to quantify the 
additional limitation of motion experienced during such 
flare-ups.  For these reasons, a compensable evaluation is 
not assignable under either of the diagnostic codes noted 
above.  

However, the fact that some (albeit, only minimal to slight) 
limitation of motion is shown, and given the veteran's 
complaints, the Board agrees that the level of impairment 
resulting from veteran's arthritis is more comparable to 
painful motion of the knee, for which the current 10 percent 
evaluation, under Diagnostic Code 5003, has been assigned.  

That notwithstanding, the Board finds no basis for assignment 
of any higher evaluation.  Inasmuch as there is a specific 
diagnostic code pursuant to which arthritis is evaluated, it 
does not appear that evaluation of the condition under any 
other diagnostic code is appropriate.  See 38 C.F.R. § 4.20.  
Additionally, there is no showing that veteran's right knee 
arthritis reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  Moreover, the condition is not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claims for 
higherevaluations for chondromalacia of the right knee and 
for arthritis of the right knee must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each of the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

A rating in excess of 30 percent for chondromalacia of the 
right knee with meniscectomy and lateral release is denied.

A rating in excess of 10 percent for arthritis of the right 
knee is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

